IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0715
                             Filed February 21, 2018


GERALD CHRISTOPHER SCHMITT,
    Plaintiff-Appellee,

vs.

CHANTELL MARIE GRIMM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Joel D. Yates,

Judge.



      A mother appeals the district court’s decision placing the parties’ child in the

father’s physical care. AFFIRMED.




      Cynthia D. Hucks of Box & Box Attorneys, Ottumwa, for appellant.

      Edward M. Conrad of Iowa Legal Aid, Ottumwa, for appellee.



      Considered by Vogel, P.J., Potterfield, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                           2


VOGEL, Presiding Judge.

       Chantell Grimm appeals the district court’s decision placing the parties’

child, born in 2011, in Gerald Schmitt’s physical care. Chantell asserts Gerald’s

life is too unstable, he tries to undermine her relationship with the child, and he

lacks credibility. She claims she can provide the child a more stable life and would

provide a more nurturing, healthy, and wholesome environment. Gerald defends

the district court’s decision to place the child in his physical care.

       In deciding which placement would be in the child’s best interest, the district

court noted, “This case takes place at the intersection of: mistrust,

misunderstanding, miscommunication, and misbehaviors.” Both parents have had

significant challenges with controlled substances and sporadic employment, and

the parties’ relationship has been tumultuous. The child was placed in Gerald’s

physical care during the pendency of the proceeding, and the district court

determined the child was doing well in that placement through the testimony of the

child’s teacher, which the district court considered “critical to the court when trying

to figure out [the child’s] long-term best interests.” The court noted the teacher

described the child as “loving, caring, bubbly, social, a good friend, and a happy

child.” The teacher also stated the child has been clean and presentable and has

tested well academically. The court found Gerald more credible than Chantell, and

“[w]ith some hesitancy and some reluctanc[e],” placed the child with Gerald

because he had demonstrated “a stronger commitment to [the child’s] best

interests, a greater stability in his routine and employment, and continuity in the

care for [the child].”
                                        3

      Upon our de novo review of the record, see Ruden v. Peach, 904 N.W.2d

410, 412 (Iowa Ct. App. 2017), we affirm the district court’s decision pursuant to

Iowa Court Rule 21.26(1)(a), (d), and (e).

      AFFIRMED.